DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following office action is a responsive to the reply filed, 06/01/22.
The reply filed 06/01/22 affects the application 17/261,695 as follows:
Claim 15 has been amended. Claims 14, 16 have been canceled. Applicant’s amendments have overcome the rejections under 35 U.S.C. 102. The claims objection has been amended to recite claim 1 instead of claim 9 which is an obvious inadvertent typographical error as realized or acknowledged by Applicant. The rejections of the office action mailed 02/04/22 have been modified as necessitated by Applicant’s amendments and are set forth herein below. 
The responsive is contained herein below.
Claims 1, 7-13, 15 are pending in application
Claim Objections
Claim 1 is objected to because of the following informalities:  The claim recites the phrase “in order to at least one of” which appears to contains a typographical error.  It appears that a word has been omitted between word “to” and “at” in the phrase “in order to at least one of”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 7-13, 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wanner et al. (N Engl J Med 2016;375:323-34) in view of Bae et al. (Kidney International (2017) 91, 1347-1361) and Cherney et al. (Kidney International (2014) 86, 1057-1058).
Claim 1 is drawn to a method, comprising: administering empagliflozin to a patient in order to at least one of: (i) treat Alport syndrome in the patient; (ii) improve renal function or delay or slow an impairment of the renal function in the patient diagnosed with Alport syndrome;
(iii) delay progression of chronic kidney disease in the patient diagnosed with Alport syndrome;
(iv) treat or alleviate glomerular hypertension in the patient diagnosed with Alport syndrome;
(v) treat, including slowing or reversing the progression of, albuminuria and/or proteinuria in the patient diagnosed with Alport syndrome; (vi) improve a glomerular filtration rate or delay or slow a decline of the glomerular filtration rate in the patient diagnosed with Alport syndrome.
Wanner et al. disclose empagliflozin reduce the decrease or decline in renal function in patients with type 2 diabetes (see page 329, left col., last paragraph to page 333, left col., 1st paragraph). Furthermore, Wanner et al. disclose that in patients with type 2 diabetes at high cardiovascular risk, empagliflozin was associated with slower progression of kidney disease and lower rates of clinically relevant renal events than was placebo when added to standard car (see abstract, conclusions). Also, Wanner et al. disclose patients with an estimated glomerular filtration rate (eGFR) of at least 30 ml per minute per 1.73 m2 of body-surface area (see page 423, left col., last paragraph to right col., 1st paragraph). In addition, Wanner et al. disclose nephropathy or progression to macroalbuminuria (urinary albumin-to-creatinine ratio, >300 mg of albumin per gram of creatinine) in patients (see page 324, right col., last paragraph). Also, Wanner et al. disclose patients receiving empagliflozin (at a dose of 10 mg or 25 mg) once daily (per day) (see page 324, right col., 1st paragraph).
The difference between Applicant’s claimed method and the method of Wanner et al. is that Wanner et al. does not disclose that the patient is diagnosed with Alport syndrome.
Bae et al. disclose that murine recombinant angiotensin-converting enzyme 2 (ACE2) attenuates kidney injury in experimental Alport syndrome (see title and abstract). Also, Bae et al. disclose that murine recombinant ACE2 influenced the turnover of renal ACE2, as it suppressed the expression of tumor necrosis factor-a converting enzyme, a negative regulator of ACE2 (see abstract). Furthermore, Bae et al. disclose that treatment with exogenous ACE2 alters angiotensin peptide metabolism in the kidneys of Col4a3 knockout mice and attenuates the progression of Alport syndrome nephropathy (see abstract). In addition, Bae et al. disclose that they have demonstrated that decreased intrarenal angiotensin-converting enzyme 2 (ACE2) expression and activity may play an important pathogenic role in Alport syndrome (AS) (see page 1347, right col., 2nd paragraph). Also, Bae et al. disclose that loss of ACE2 is associated with age-dependent development of glomerulosclerosis and albuminuria, and exacerbation of diabetic kidney injury in mice, and that they have recently reported that mice with experimental Alport syndrome (AS) exhibit a loss of ACE2 (see page 1347, right col., last paragraph).
Cherney et al. disclose that urinary ACE2 protein and its activity, and angiotensinogen and ACE levels during clamped euglycemia and hyperglycemia increased with the treatment of empagliflozin (see page 1057, Figure 1). Furthermore, Cherney et al. disclose that all urinary RAS markers increased with empagliflozin during clamped euglycemia and hyperglycemia (see page 1058, left col., 1st paragraph). Also, Cherney et al. disclose that urinary ACE2 is a renoprotective enzyme (see page 1058, left col., 1st paragraph). In addition, Cherney et al. disclose that reduced intraglomerular pressure with the SGLT2 inhibitor empagliflozin may yield promising renoprotective potential for combined RAS and SGLT2 blockade, which merits further research (see page 1058, left col., 2nd paragraph).
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, in view of Wanner et al., Bae et al. and Cherney et al., to treat Alport syndrome in the patient; or improve renal function or delay or slow an impairment of the renal function in the patient diagnosed with Alport syndrome; or delay progression of chronic kidney disease in the patient diagnosed with Alport syndrome; or treat or alleviate glomerular hypertension in the patient diagnosed with Alport syndrome; or treat, including slowing or reversing the progression of, albuminuria and/or proteinuria in the patient diagnosed with Alport syndrome; or improve a glomerular filtration rate or delay or slow a decline of the glomerular filtration rate in the patient diagnosed with Alport syndrome, comprising administering empagliflozin to the patient, since Wanner et al. disclose that empagliflozin reduce the decrease or decline in renal function in patients with type 2 diabetes and is associated with slower progression of kidney disease and lower rates of clinically relevant renal events, Bae et al. disclose that murine recombinant angiotensin-converting enzyme 2 (ACE2) attenuates kidney injury in experimental Alport syndrome and that decreased intrarenal angiotensin-converting enzyme 2 (ACE2) expression and activity may play an important pathogenic role in Alport syndrome (AS) and suggest that loss of ACE2 exist in mice with Alport syndrome (AS), and 
Cherney et al. disclose that empagliflozin increases urinary ACE2 protein and its activity and that urinary ACE2 is also a renoprotective enzyme, and because one of ordinary skill in the art would expect that empagliflozin which reduce the decrease or decline in renal function and is associated with slower progression of kidney disease and also increases urinary ACE2 protein and its activity (urinary ACE2 being a renoprotective enzyme) would also treat Alport syndrome (a kidney disease) by increasing angiotensin-converting enzyme 2 (ACE2) which decreased expression and activity may play an important pathogenic role in Alport syndrome (AS) and which lost is shown to exist in Alport syndrome (AS).
One having ordinary skill in the art would have been motivated in view of Wanner et al., Bae et al. and Cherney et al., to treat Alport syndrome in the patient; or improve renal function or delay or slow an impairment of the renal function in the patient diagnosed with Alport syndrome; or delay progression of chronic kidney disease in the patient diagnosed with Alport syndrome; or treat or alleviate glomerular hypertension in the patient diagnosed with Alport syndrome; or treat, including slowing or reversing the progression of, albuminuria and/or proteinuria in the patient diagnosed with Alport syndrome; or improve a glomerular filtration rate or delay or slow a decline of the glomerular filtration rate in the patient diagnosed with Alport syndrome, comprising administering empagliflozin to the patient, since Wanner et al. disclose that empagliflozin reduce the decrease or decline in renal function in patients with type 2 diabetes and is associated with slower progression of kidney disease and lower rates of clinically relevant renal events, Bae et al. disclose that murine recombinant angiotensin-converting enzyme 2 (ACE2) attenuates kidney injury in experimental Alport syndrome and that decreased intrarenal angiotensin-converting enzyme 2 (ACE2) expression and activity may play an important pathogenic role in Alport syndrome (AS) and suggest that loss of ACE2 exist in mice with Alport syndrome (AS), and Cherney et al. disclose that empagliflozin increases urinary ACE2 protein and its activity and that urinary ACE2 is also a renoprotective enzyme, and because one of ordinary skill in the art would expect that empagliflozin which reduce the decrease or decline in renal function and is associated with slower progression of kidney disease and also increases urinary ACE2 protein and its activity (urinary ACE2 being a renoprotective enzyme) would also treat Alport syndrome (a kidney disease) by increasing angiotensin-converting enzyme 2 (ACE2) which decreased expression and activity may play an important pathogenic role in Alport syndrome (AS) and which lost is shown to exist in Alport syndrome (AS).
It should be noted that it is obvious to prepare a composition comprising empagliflozin and a therapeutic substance (that has the same utility) such as a diuretic, a calcium channel blocker, a beta-blocker or a mineralocorticoid receptor antagonist to treat said Alport syndrome or to delay the progression of chronic kidney disease in the patient diagnosed with Alport syndrome or improve renal function based on factors such as the severity of the disease or condition and the type of patient being treated, and especially since they have the same utility of treating Alport syndrome or its symptoms or delaying the progression of chronic kidney disease or improving renal function. With regard to claim 15, it is obvious to prepare a composition comprising empagliflozin and a therapeutic substance (that has the same utility) such as a diuretic, a calcium channel blocker, a beta-blocker or a mineralocorticoid receptor antagonist to treat said Alport syndrome or to delay the progression of chronic kidney disease in the patient diagnosed with Alport syndrome or improve renal function based on factors such as the severity of the disease or condition and the type of patient being treated, and especially since they have the same utility of treating Alport syndrome or its symptoms or delaying the progression of chronic kidney disease or improving renal function.
Response to Arguments
Applicant's arguments with respect to claims 1, 7-13, 15 have been considered but are not found convincing.
The Applicant argues that the cited prior art, including Wanner, does not discuss the use of an SGLT2-inhibitor in the treatment of AS. In Wanner, the first sentence of the conclusions section (page 323) states that “[i]n patients with type 2 diabetes at high cardiovascular risk, empagliflozin was associated with slower progression of kidney disease and lower rates of clinically relevant renal events than was placebo when added to standard care.” Additionally, Wanner states that “the renal effects of Empagliflozin cannot necessarily be generalized to patients with type 2 diabetes at lower cardiovascular risk.” Importantly, this concession by the authors make it clear that the results of the study are limited to a defined and specific group of patients, which does not include AS patients.
However, Wanner et al. do not disclose or suggest that empagliflozin cannot be used or administered to treat patients with Alport syndrome (AS) nor that the results of their study indicate or suggest excluding or not including any treatment AS patients with empagliflozin. 
More importantly, Wanner et al. disclose empagliflozin reduce the decrease or decline in renal function in patients with type 2 diabetes (see page 329, left col., last paragraph to page 333, left col., 1st paragraph). Furthermore, Wanner et al. disclose that in patients with type 2 diabetes at high cardiovascular risk, empagliflozin was associated with slower progression of kidney disease and lower rates of clinically relevant renal events than was placebo when added to standard car (see abstract, conclusions). Also, Wanner et al. disclose patients with an estimated glomerular filtration rate (eGFR) of at least 30 ml per minute per 1.73 m2 of body-surface area (see page 423, left col., last paragraph to right col., 1st paragraph). In addition, Wanner et al. disclose nephropathy or progression to macroalbuminuria (urinary albumin-to-creatinine ratio, >300 mg of albumin per gram of creatinine) in patients (see page 324, right col., last paragraph). Also, Wanner et al. disclose patients receiving empagliflozin (at a dose of 10 mg or 25 mg) once daily (per day) (see page 324, right col., 1st paragraph).
Moreover, as set forth in the above rejection, one having ordinary skill in the art would have been motivated in view of Wanner et al., Bae et al. and Cherney et al., to treat Alport syndrome in the patient; or improve renal function or delay or slow an impairment of the renal function in the patient diagnosed with Alport syndrome; or delay progression of chronic kidney disease in the patient diagnosed with Alport syndrome; or treat or alleviate glomerular hypertension in the patient diagnosed with Alport syndrome; or treat, including slowing or reversing the progression of, albuminuria and/or proteinuria in the patient diagnosed with Alport syndrome; or improve a glomerular filtration rate or delay or slow a decline of the glomerular filtration rate in the patient diagnosed with Alport syndrome, comprising administering empagliflozin to the patient, since Wanner et al. disclose that empagliflozin reduce the decrease or decline in renal function in patients with type 2 diabetes and is associated with slower progression of kidney disease and lower rates of clinically relevant renal events, Bae et al. disclose that murine recombinant angiotensin-converting enzyme 2 (ACE2) attenuates kidney injury in experimental Alport syndrome and that decreased intrarenal angiotensin-converting enzyme 2 (ACE2) expression and activity may play an important pathogenic role in Alport syndrome (AS) and suggest that loss of ACE2 exist in mice with Alport syndrome (AS), and Cherney et al. disclose that empagliflozin increases urinary ACE2 protein and its activity and that urinary ACE2 is also a renoprotective enzyme, and because one of ordinary skill in the art would expect that empagliflozin which reduce the decrease or decline in renal function and is associated with slower progression of kidney disease and also increases urinary ACE2 protein and its activity (urinary ACE2 being a renoprotective enzyme) would also treat Alport syndrome (a kidney disease) by increasing angiotensin-converting enzyme 2 (ACE2) which decreased expression and activity may play an important pathogenic role in Alport syndrome (AS) and which lost is shown to exist in Alport syndrome (AS).
 The Applicant argues that Wanner is completely silent on the administration of empagliflozin to non-diabetic patients, who are at issue in the present case. Still furthermore, it is critical to understand that patients with AS are usually very young, with little or no co-morbidities, including diabetes or even less diabetes at high cardiovascular risk. 
However, Applicant’s method as claimed does not require the treatment of AS in non-diabetic patients or the administration of empagliflozin to non-diabetic patients. Also, the above rejection was made by applying Wanner et al., Bae et al. and Cherney et al. references. And, as set forth in the above rejection, one having ordinary skill in the art would have been motivated in view of Wanner et al., Bae et al. and Cherney et al., to treat Alport syndrome in the patient; or improve renal function or delay or slow an impairment of the renal function in the patient diagnosed with Alport syndrome; or delay progression of chronic kidney disease in the patient diagnosed with Alport syndrome; or treat or alleviate glomerular hypertension in the patient diagnosed with Alport syndrome; or treat, including slowing or reversing the progression of, albuminuria and/or proteinuria in the patient diagnosed with Alport syndrome; or improve a glomerular filtration rate or delay or slow a decline of the glomerular filtration rate in the patient diagnosed with Alport syndrome, comprising administering empagliflozin to the patient, since Wanner et al. disclose that empagliflozin reduce the decrease or decline in renal function in patients with type 2 diabetes and is associated with slower progression of kidney disease and lower rates of clinically relevant renal events, Bae et al. disclose that murine recombinant angiotensin-converting enzyme 2 (ACE2) attenuates kidney injury in experimental Alport syndrome and that decreased intrarenal angiotensin-converting enzyme 2 (ACE2) expression and activity may play an important pathogenic role in Alport syndrome (AS) and suggest that loss of ACE2 exist in mice with Alport syndrome (AS), and Cherney et al. disclose that empagliflozin increases urinary ACE2 protein and its activity and that urinary ACE2 is also a renoprotective enzyme, and because one of ordinary skill in the art would expect that empagliflozin which reduce the decrease or decline in renal function and is associated with slower progression of kidney disease and also increases urinary ACE2 protein and its activity (urinary ACE2 being a renoprotective enzyme) would also treat Alport syndrome (a kidney disease) by increasing angiotensin-converting enzyme 2 (ACE2) which decreased expression and activity may play an important pathogenic role in Alport syndrome (AS) and which lost is shown to exist in Alport syndrome (AS).
The Applicant argues that the patient group presented in Wanner that shows a slower progression of kidney disease and lower rates of clinically relevant renal events are patients with type 2 diabetes at high cardiovascular risk - clearly not patients of less than ten years of age.
However, Applicant’s method as claimed does not require the treatment of AS in non-diabetic patients or the administration of empagliflozin to non-diabetic patients, nor does it require treatment of patients of less than ten years of age. Also, based on Wanner et al., Bae et al. and Cherney et al., it is obvious to expect to treat patients with AS comprising administering to the patients empagliflozin regardless of whether or not they have type 2 diabetes or are of a particular age. Moreover, as set forth in the above rejection, one having ordinary skill in the art would have been motivated in view of Wanner et al., Bae et al. and Cherney et al., to treat Alport syndrome in the patient; or improve renal function or delay or slow an impairment of the renal function in the patient diagnosed with Alport syndrome; or delay progression of chronic kidney disease in the patient diagnosed with Alport syndrome; or treat or alleviate glomerular hypertension in the patient diagnosed with Alport syndrome; or treat, including slowing or reversing the progression of, albuminuria and/or proteinuria in the patient diagnosed with Alport syndrome; or improve a glomerular filtration rate or delay or slow a decline of the glomerular filtration rate in the patient diagnosed with Alport syndrome, comprising administering empagliflozin to the patient, since Wanner et al. disclose that empagliflozin reduce the decrease or decline in renal function in patients with type 2 diabetes and is associated with slower progression of kidney disease and lower rates of clinically relevant renal events, Bae et al. disclose that murine recombinant angiotensin-converting enzyme 2 (ACE2) attenuates kidney injury in experimental Alport syndrome and that decreased intrarenal angiotensin-converting enzyme 2 (ACE2) expression and activity may play an important pathogenic role in Alport syndrome (AS) and suggest that loss of ACE2 exist in mice with Alport syndrome (AS), and Cherney et al. disclose that empagliflozin increases urinary ACE2 protein and its activity and that urinary ACE2 is also a renoprotective enzyme, and because one of ordinary skill in the art would expect that empagliflozin which reduce the decrease or decline in renal function and is associated with slower progression of kidney disease and also increases urinary ACE2 protein and its activity (urinary ACE2 being a renoprotective enzyme) would also treat Alport syndrome (a kidney disease) by increasing angiotensin-converting enzyme 2 (ACE2) which decreased expression and activity may play an important pathogenic role in Alport syndrome (AS) and which lost is shown to exist in Alport syndrome (AS).

The Applicant argues that Bae does not remedy the deficiencies of Wanner as concerns the present invention; rather, Bae teaches away from the use of empagliflozin in AS.
However, Bae et al. disclose that murine recombinant angiotensin-converting enzyme 2 (ACE2) attenuates kidney injury in experimental Alport syndrome (see title and abstract). Also, Bae et al. disclose that murine recombinant ACE2 influenced the turnover of renal ACE2, as it suppressed the expression of tumor necrosis factor-a converting enzyme, a negative regulator of ACE2 (see abstract). Furthermore, Bae et al. disclose that treatment with exogenous ACE2 alters angiotensin peptide metabolism in the kidneys of Col4a3 knockout mice and attenuates the progression of Alport syndrome nephropathy (see abstract). In addition, Bae et al. disclose that they have demonstrated that decreased intrarenal angiotensin-converting enzyme 2 (ACE2) expression and activity may play an important pathogenic role in Alport syndrome (AS) (see page 1347, right col., 2nd paragraph). Also, Bae et al. disclose that loss of ACE2 is associated with age-dependent development of glomerulosclerosis and albuminuria, and exacerbation of diabetic kidney injury in mice, and that they have recently reported that mice with experimental Alport syndrome (AS) exhibit a loss of ACE2 (see page 1347, right col., last paragraph). In other words, Bae et al. do not teach away. Moreover, as set forth in the above rejection, one having ordinary skill in the art would have been motivated in view of Wanner et al., Bae et al. and Cherney et al., to treat Alport syndrome in the patient; or improve renal function or delay or slow an impairment of the renal function in the patient diagnosed with Alport syndrome; or delay progression of chronic kidney disease in the patient diagnosed with Alport syndrome; or treat or alleviate glomerular hypertension in the patient diagnosed with Alport syndrome; or treat, including slowing or reversing the progression of, albuminuria and/or proteinuria in the patient diagnosed with Alport syndrome; or improve a glomerular filtration rate or delay or slow a decline of the glomerular filtration rate in the patient diagnosed with Alport syndrome, comprising administering empagliflozin to the patient, since Wanner et al. disclose that empagliflozin reduce the decrease or decline in renal function in patients with type 2 diabetes and is associated with slower progression of kidney disease and lower rates of clinically relevant renal events, Bae et al. disclose that murine recombinant angiotensin-converting enzyme 2 (ACE2) attenuates kidney injury in experimental Alport syndrome and that decreased intrarenal angiotensin-converting enzyme 2 (ACE2) expression and activity may play an important pathogenic role in Alport syndrome (AS) and suggest that loss of ACE2 exist in mice with Alport syndrome (AS), and Cherney et al. disclose that empagliflozin increases urinary ACE2 protein and its activity and that urinary ACE2 is also a renoprotective enzyme, and because one of ordinary skill in the art would expect that empagliflozin which reduce the decrease or decline in renal function and is associated with slower progression of kidney disease and also increases urinary ACE2 protein and its activity (urinary ACE2 being a renoprotective enzyme) would also treat Alport syndrome (a kidney disease) by increasing angiotensin-converting enzyme 2 (ACE2) which decreased expression and activity may play an important pathogenic role in Alport syndrome (AS) and which lost is shown to exist in Alport syndrome (AS).
The Applicant argues that Cherney also cannot close the gap between the disclosure of Wanner and the claimed invention, with or without taking into consideration the teachings of Bae. Cherney is a short disclosure on additional insights gained from a study on empagliflozin in patients with type I diabetes. Specifically, the second paragraph states that “[w]e previously reported that SGLT2-I with empagliflozin attenuated hyperfiltration in patients with type I diabetes. [...] As an additional exploratory analysis of this study...” However, once again, the Examiner’s approach to take different sections of the Cherney and listing them out of context with the knowledge of the invention in his mind unfortunately leads the Examiner to his wrong conclusion which is tainted by hindsight.
However, Cherney et al. disclose that urinary ACE2 protein and its activity, and angiotensinogen and ACE levels during clamped euglycemia and hyperglycemia increased with the treatment of empagliflozin (see page 1057, Figure 1). Furthermore, Cherney et al. disclose that all urinary RAS markers increased with empagliflozin during clamped euglycemia and hyperglycemia (see page 1058, left col., 1st paragraph). Also, Cherney et al. disclose that urinary ACE2 is a renoprotective enzyme (see page 1058, left col., 1st paragraph). In addition, Cherney et al. disclose that reduced intraglomerular pressure with the SGLT2 inhibitor empagliflozin may yield promising renoprotective potential for combined RAS and SGLT2 blockade, which merits further research (see page 1058, left col., 2nd paragraph). Consequently, as set forth in the above rejection, one having ordinary skill in the art would have been motivated in view of Wanner et al., Bae et al. and Cherney et al., to treat Alport syndrome in the patient; or improve renal function or delay or slow an impairment of the renal function in the patient diagnosed with Alport syndrome; or delay progression of chronic kidney disease in the patient diagnosed with Alport syndrome; or treat or alleviate glomerular hypertension in the patient diagnosed with Alport syndrome; or treat, including slowing or reversing the progression of, albuminuria and/or proteinuria in the patient diagnosed with Alport syndrome; or improve a glomerular filtration rate or delay or slow a decline of the glomerular filtration rate in the patient diagnosed with Alport syndrome, comprising administering empagliflozin to the patient, since Wanner et al. disclose that empagliflozin reduce the decrease or decline in renal function in patients with type 2 diabetes and is associated with slower progression of kidney disease and lower rates of clinically relevant renal events, Bae et al. disclose that murine recombinant angiotensin-converting enzyme 2 (ACE2) attenuates kidney injury in experimental Alport syndrome and that decreased intrarenal angiotensin-converting enzyme 2 (ACE2) expression and activity may play an important pathogenic role in Alport syndrome (AS) and suggest that loss of ACE2 exist in mice with Alport syndrome (AS), and Cherney et al. disclose that empagliflozin increases urinary ACE2 protein and its activity and that urinary ACE2 is also a renoprotective enzyme, and because one of ordinary skill in the art would expect that empagliflozin which reduce the decrease or decline in renal function and is associated with slower progression of kidney disease and also increases urinary ACE2 protein and its activity (urinary ACE2 being a renoprotective enzyme) would also treat Alport syndrome (a kidney disease) by increasing angiotensin-converting enzyme 2 (ACE2) which decreased expression and activity may play an important pathogenic role in Alport syndrome (AS) and which lost is shown to exist in Alport syndrome (AS). 
Also, it should be noted that "[a]ny judgement on obviousness is in a sense necessarily a reconstruction based on hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made and does not include knowledge gleaned only from applicant's disclosure, such a reconstruction is proper." In re McLaughlin 443 F.2d 1392, 1395, 170 USPQ 209, 212 (CCPA 1971). That is,  the Examiner has not used improper hindsight.
The Applicant argues that with respect to the claims objection, the claim language (i.e.; of claim 1) is grammatically correct as it preserves the claim scope that requires only one or more of the listed results. 
However, as set forth claims objection above, the claim recites the phrase “in order to at least one of” which appears to contains a typographical error.  It appears that a word has been omitted between word “to” and “at” in the phrase “in order to at least one of”.  The Examiner suggests that the word “do” be inserted between the word “to” and “at” in the phrase “in order to at least one of”, so that the phrase would read “in order to do at least one of”, especially since the phrase “in order to at least one of” is not grammatically correct or lacks grammatical sense. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Henry whose telephone number is 571-272-0652.  The examiner can normally be reached on 8:30am-5pm; Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A. Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623                                                                                                                                                                                                        

/MICHAEL C HENRY/Examiner, Art Unit 1623